Citation Nr: 0611543	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-05 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and veteran's chiropractor


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
claim of service connection for hearing loss.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in December 2002.  
A transcript of the hearing is of record.  In July 2003, the 
Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in December 
2004.

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for hearing loss is decided herein, whereas the 
issues of entitlement to service connection for bilateral 
hearing loss and entitlement to an initial evaluation in 
excess of 10 percent for a low back disability are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




FINDINGS OF FACT

1.  In an unappealed decision of September 1997, the RO 
denied the veteran's claim of service connection for hearing 
loss.  That decision became final.

2.  The evidence received since the September 1997 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1997 RO decision, which denied the claim of 
service connection for hearing loss, is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been presented to reopen 
the claim of service connection for hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As this decision finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
hearing loss, this is considered full grant of the issue on 
appeal; no additional information or evidence is needed to 
substantiate the claim decided herein.


New and Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

After review of the evidence of record, the Board finds that 
new and material evidence has been received to reopen the 
veteran's claim of service connection for hearing loss.  As 
such, the Board notes that the evidence of record prior to 
the final September 1997 RO rating decision includes the 
veteran's service medical records and a VA examination 
report.

The service medical records show that the veteran underwent 
several audiograms during his period of service.  The first 
audiogram was conducted in September 1989 and revealed the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
10
LEFT
10
10
20
20
35

Audiogram results fluctuated during the veteran's service.  
An April 1995 audiogram was noted to be within normal limits.  
In November 1996, the veteran was noted to have unilateral 
hearing loss at 4000 Hz according to his November 1996 
audiogram.  In his separation Report of Medical History, 
dated in May 1997, the veteran reported having hearing loss 
and it was noted that he had high frequency hearing loss that 
was not considered disabling.  The veteran's separation 
audiogram revealed the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
20
30
LEFT
0
0
15
20
45

The veteran was not noted to have hearing loss in his 
separation examination report.

Post-service, an August 1997 VA examination report shows that 
an audiogram was conducted and revealed the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
35
LEFT
10
10
15
25
30

Speech discrimination testing produced scores of 96 percent 
for the right ear and 92 percent for the left ear.  The 
diagnosis was normal hearing acuity bilaterally.

In a September 1997 rating decision, the RO denied the 
veteran service connection because he was not found to have a 
current hearing loss disability according to 38 C.F.R. 
§ 3.385 (2005).  The veteran was notified of this decision 
and his appellate rights in an October 1997 letter.  He did 
not appeal this decision and the September 1997 RO rating 
decision became final.

Since the September 1997 RO rating decision, the RO received 
a private audiogram, the veteran's hearing testimony, and a 
VA examination report.  The private audiogram was received in 
October 2001 and shows that the veteran had an auditory 
threshold of 45 decibels at 4000 Hz in the left ear in June 
1999 and he had an auditory threshold of 40 decibels at 4000 
Hz in the left ear in March 2001.  According to 38 C.F.R. 
§ 3.385 (2005), this would constitute a left ear hearing loss 
disability for VA purposes.

Further, the September 2004 VA examination report shows that 
an audiogram was conducted and revealed the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
45
45
LEFT
30
40
45
55
70

Speech recognition testing revealed scores of 92 percent for 
the right ear and 88 percent for the left ear.  These 
audiogram and speech recognition testing scores would 
constitute a bilateral hearing loss disability according to 
38 C.F.R. § 3.385 (2005) because the veteran was found to 
have auditory thresholds of 40 or more in at least one of the 
frequencies listed above.  In addition, he was found to have 
speech recognition testing scores less than 94 percent in 
both ears.

As the veteran was denied service connection in the September 
1997 RO rating decision because he was not found to have a 
current hearing loss disability for VA purposes, and he has 
submitted medical evidence to show that he has a current 
hearing loss disability for VA purposes, the Board finds that 
the medical evidence submitted since the September 1997 RO 
rating decision is new and material because it shows an 
unestablished fact that is necessary to substantiate the 
claim, which has not been previously submitted.


ORDER

As new and material evidence has been submitted, the 
previously denied claim of service connection for hearing 
loss is reopened; the appeal is granted to this extent only.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claims of service connection for bilateral hearing loss and 
entitlement to an initial evaluation in excess of 10 percent 
for a low back disability.

The Board also notes that the veteran has not been adequately 
notified of the evidence necessary to substantiate a claim of 
service connection for bilateral hearing lossas required in 
38 C.F.R. § 3.159(b)(1).  As such, the Board finds that a 
letter to the veteran explaining the requirements necessary 
to support claims of service connection, what evidence VA 
will attempt to obtain on the veteran's behalf, and what 
evidence the veteran is responsible to provide, is necessary.

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was also not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Further, the Board notes that in June 2004, the RO awarded 
the veteran service connection for a low back disability with 
a 10 percent evaluation.  In August 2004, the veteran 
submitted a notice of disagreement with the 10 percent 
evaluation and requested a higher rating.  The Board notes 
that a statement of the case (SOC) has not been promulgated 
for the issue of entitlement to an evaluation in excess of 10 
percent for a low back disability.  Therefore, this issue is 
remanded for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a letter 
with respect to the issue on appeal, which 
is entitlement to service connection for 
bilateral hearing loss, that complies with 
the notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to include 
notice that the veteran should submit any 
pertinent evidence in his possession.  A 
general form letter, prepared by the RO, not 
specifically addressing the disabilities and 
entitlement at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt to 
obtain on behalf of the veteran.

2.  The RO should also send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the service connection claim on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

3.  The RO is to provide the veteran and his 
representative a Statement of the Case (with 
an appropriate period of time to respond) 
pertaining to the issue of entitlement to an 
initial evaluation in excess of 10 percent 
for a low back disability, in accordance 
with 38 C.F.R. § 19.29, unless those matters 
are resolved by granting the benefits 
sought, or by the veteran's withdrawal of 
his Notice of Disagreement.  See 38 C.F.R. § 
19.26; see also Manlincon, supra.  If and 
only if, a timely substantive appeal is 
received should that matter thereafter be 
returned to the Board for appellate review.  
See 38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (2005).

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review of 
all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue 
a Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


